United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit                          July 3, 2003

                                                                 Charles R. Fulbruge III
                                                                         Clerk

                               No. 02-11286
                             Summary Calendar



                AVALON RESIDENTIAL CARE HOMES, INC.,

                                                       Plaintiff-Appellant,


                                    VERSUS


                     GE FINANCIAL ASSURANCE CO.,

                                                       Defendant-Appellee.




            Appeal from the United States District Court
        For the Northern District of Texas, Dallas Division
                             (3:02-CV-631-L)


Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

      Avalon   Residential   Care    Homes   appeals    from   the   district

court’s order granting defendant GE Financial Assurance Company’s

Federal Rule of Civil Procedure 12(b)(6) motion to dismiss for

failure to state a claim.      We review the district court’s order de


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                     -1-
novo.   S. Christian Leadership Conference v. Supreme Ct. of La.,

252 F.3d 781, 786 (5th Cir. 2001).

     Avalon argues that GE violated the Fair Housing Act (FHA), 42

U.S.C. § 3604(f), by denying Mildred Tanco’s claim under a long-

term nursing home care indemnity policy for care at an Avalon

facility. Avalon does not dispute that its facility is not covered

under the policy; rather, it argues that GE was obligated by the

FHA to modify its policy to allow coverage of the Avalon home.

     The relevant portion of 42 U.S.C. § 3604 states:


     As made applicable by section 803 of this title and
     except as exempted by sections 803(b) and 807 of this
     title, it shall be unlawful:
     . . .
     (f)(1) to discriminate in the sale or rental, or to
     otherwise make unavailable or deny, a dwelling to any
     buyer or renter because of a handicap of - (A) that buyer
     or renter . . .
     (f)(3) For purposes of this subsection, discrimination
     includes - . . .
        (B) a refusal to make reasonable accommodations in
        rules, policies, practices, or services, when such
        accommodations may be necessary to afford such a
        person equal opportunity to use and enjoy a
        dwelling;. . .

(emphasis added). By its terms the FHA prohibits discrimination in

housing “because of a handicap.” Avalon makes no allegation of any

such discrimination, however, because it does not plead any facts

suggesting that the policy denied housing to Tanco because of her

disability.   The policy in question covers (and excludes) certain

facilities in a disabled-neutral manner, and the FHA does not

require GE to modify the content of its policy to give the disabled


                                -2-
a choice of homes not offered all policyholders.            Cf. McNeil v.

Time   Insurance   Co.,   205   F.3d     179,   186-87   (5th   Cir.   2000)

(requirement of “full and equal enjoyment of goods and services” in

Title III of the ADA simply requires businesses to offer the

disabled access to the same products offered others).

       Because Avalon makes no viable claim under the FHA, the

district court’s order dismissing this case is AFFIRMED.




                                   -3-